Citation Nr: 0218775	
Decision Date: 12/30/02    Archive Date: 01/07/03

DOCKET NO.  02-00 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department 
of Veterans Affairs benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 administrative decision 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
August 2001, a statement of the case was issued in October 
2001, and a substantive appeal was received in December 
2001.  Although the appellant initially requested a 
hearing before a Member of the Board, he subsequently 
opted for a personal hearing before a Decision Review 
Officer at the RO.  Such a hearing was conducted in 
February 2002. 


FINDING OF FACT

The United States Army Reserve Personnel Center 
(ARPERSCOM) has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.


CONCLUSION OF LAW

The criteria of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.2, 
3.40, 3.41, 3.203 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002).  This law 
rewrites the 38 U.S.C. §§ 5100-5107 duty to assist 
provisions, to eliminate the well-grounded claim 
requirement, and requires the Secretary to provide 
additional assistance in developing all facts pertinent to 
a claim for benefits under title 38 of the United States 
Code.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Furthermore, regulations implementing the VCAA have 
recently been promulgated by VA. 66 Fed. Reg. 45620 (Aug. 
29, 2001) (now at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations specifically discuss 
the steps to be taken by VA to satisfy the development and 
notice obligations established under the VCAA, to include 
obtaining records not in the custody of a Federal 
department or agency, obtaining records in the custody of 
a Federal department or agency, notification of all 
attempts to obtain such records, and when a medical 
examination or opinion should be provided.  Id.

To the extent that these provisions may be applicable in 
the present case, it appears that the duty to assist has 
been satisfied.  Specifically, no additional pertinent 
evidence has been identified by the appellant as relevant 
to the issue on appeal and he has been notified of the 
applicable laws and regulations which set forth the 
criteria for entitlement to basic eligibility for VA 
benefits.  The discussions in the administrative decision, 
statement of the case, and supplemental statement of the 
case, and other correspondence have informed the appellant 
of the information and evidence needed to support his 
claim, the applicable law, and the development 
responsibilities and activities of the VA and the 
appellant.  Specifically, a January 2001 letter to the 
appellant set forth the types of evidence necessary as 
well as the type of assistance VA would offer in obtaining 
such evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Accordingly, inasmuch as no further 
assistance is necessary to comply with the requirements of 
the new legislation or any other applicable rules or 
regulations regarding the development of the pending 
claim, the case need not be referred to the appellant for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the appellant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Analysis

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between 
October 6, 1945, and June 30, 1947, inclusive, which are 
included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President 
of the United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  
Service department certified recognized guerrilla service, 
and unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former 
member of the United States Armed Forces (including the 
Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but 
not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40 (c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.41 (a) and (d).

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions: (1) the 
evidence is a document issued by the service department; 
(2) the document contains needed information as to length, 
time and character of service; and (3) in the opinion of 
VA the document is genuine and the information contained 
in it is accurate.  38 C.F.R. § 3.203(a).  

During his February 2002 personal hearing at the RO, the 
appellant testified that he served in the Commonwealth 
Army of the Philippines inducted into the United States 
Armed Forces in the Far East (USAFFE) from 1941 to 1945.  

A document from the Commonwealth of the Philippines 
Philippine Army indicates that the appellant served in the 
Army of the Philippines from December 1941 to December 
1945.  

In May 2001, the service department notified the RO that 
the appellant had "no  service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed 
Forces."

The United States Court of Appeals for Veterans Claims 
(Court) has held that "VA is prohibited from finding, on 
any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  In addition, we note that 
"service department findings are binding on the VA for 
purposes of establishing service in the U.S. Armed 
Forces."  Id.  Therefore, the service department 
determination that the appellant did not serve as a member 
of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces, is binding upon the Board.  

Although the service department has reported that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas in 
the service of the United States Armed Force, it is 
possible for the appellant to submit additional evidence 
that might require a second verification from the service 
department.  See, e.g., Laruan v. West, 11 Vet. App. 80, 
82 (1998) ("Although 'service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces,' . . . when a claimant submits evidence 
establishing that the service department's certification 
was based upon erroneous information, a second 
verification may be required.") (citation omitted); 
overruled on other grounds by Trilles v. West, 13 Vet. 
App. 314, 325 (2000) (en banc); see also Sarmiento v.  
Brown, 7 Vet. App. 80, 85 (1994).

The appellant has submitted no United States service 
documents in support of his claim, or any further 
information different from that previously submitted to 
the service department, which would warrant a request for 
recertification.  The appellant has submitted no evidence 
which indicates that the service department's 
certification was based upon erroneous information.  Thus, 
a second verification is not required and VA has fulfilled 
its duty under  38 C.F.R. § 3.203(c).

On the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Inasmuch as the United States service department's 
verification of the appellant's service is binding on VA, 
the Board concludes that the appellant is not considered a 
"veteran" for purposes of entitlement to VA benefits.  The 
appeal therefore is denied.



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

